"This is an appeal by an employer and its insurance carrier from an award of workmen’s compensation. The accidental injuries and disability are not contested. The case involves two accidents. On May 10, 1944, claimant was injured when an *1044ash can fell on his foot. On November 4, 1944, he sustained accidental injuries resulting in severe burns to various parts of his body. The board found that both accidents ultimately caused an infection in the left foot which progressed to gangrene necessitating four operations, one of which included the amputation of claimant’s left leg. Separate claims were filed against the employer. The appellants contend that the provisions of subdivision 8 of section 15 of the Workmen’s Compensation Law apply. The board found that at the time of claimant’s employment he was not suffering from any .permanent physical disability and that he was not a disabled person when hired. The board also found that each of the accidents described contributed 50% to the disability suffered by claimant. The evidence sustains the finding. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ.